Exhibit 10.2

 

REVOLVING CREDIT NOTE

 



$30,909,090.90 March 3, 2016

 

FOR VALUE RECEIVED, the undersigned, ZAGG INC, a Nevada corporation (the
“Borrower”), promises to pay, on the last day of the Commitment Period, as
defined in the Credit Agreement (as hereinafter defined), to the order of
KEYBANK NATIONAL ASSOCIATION (“Lender”) at the main office of KEYBANK NATIONAL
ASSOCIATION, as the Administrative Agent, as hereinafter defined, 127 Public
Square, Cleveland, Ohio 44114-1306 the principal sum of

 

THIRTY MILLION NINE HUNDRED NINE THOUSAND NINETY AND 90/100
....................................................................................DOLLARS

 

or the aggregate unpaid principal amount of all Revolving Loans, as defined in
the Credit Agreement, made by Lender to the Borrower pursuant to Section 2.2(a)
of the Credit Agreement, whichever is less, in lawful money of the United States
of America.

 

As used herein, “Credit Agreement” means the Credit and Security Agreement dated
as of March 3, 2016, among the Borrower, the Lenders, as defined therein, and
KeyBank National Association, as the administrative agent for the Lenders (the
“Administrative Agent”), as the same may from time to time be amended, restated
or otherwise modified. Each capitalized term used herein that is defined in the
Credit Agreement and not otherwise defined herein shall have the meaning
ascribed to it in the Credit Agreement.

 

The Borrower also promises to pay interest on the unpaid principal amount of
each Revolving Loan from time to time outstanding, from the date of such
Revolving Loan until the payment in full thereof, at the rates per annum that
shall be determined in accordance with the provisions of Section 2.4(a) of the
Credit Agreement. Such interest shall be payable on each date provided for in
such Section 2.4(a); provided that interest on any principal portion that is not
paid when due shall be payable on demand.

 

The portions of the principal sum hereof from time to time representing Base
Rate Loans and Eurodollar Loans, interest owing thereon and payments of
principal and interest of any thereof, shall be shown on the records of Lender
by such method as Lender may generally employ; provided that failure to make any
such entry shall in no way detract from the obligations of the Borrower under
this Note or the Credit Agreement.

 

If this Note shall not be paid at maturity, whether such maturity occurs by
reason of lapse of time or by operation of any provision for acceleration of
maturity contained in the Credit Agreement, the principal hereof and the unpaid
interest thereon shall bear interest, pursuant to the terms of the Credit
Agreement, until paid, at a rate per annum equal to the Default Rate. All
payments of principal of and interest on this Note shall be made in immediately
available funds.



 



 

 

 

This Note is one of the Revolving Credit Notes referred to in the Credit
Agreement and is entitled to the benefits thereof. Reference is made to the
Credit Agreement for a description of the right of the undersigned to anticipate
payments hereof, the right of the holder hereof to declare this Note due prior
to its stated maturity, and other terms and conditions upon which this Note is
issued.

 

Except as expressly provided in the Credit Agreement, the Borrower expressly
waives presentment, demand, protest and notice of any kind. This Note shall be
governed by and construed in accordance with the laws of the State of New York.

 

JURY TRIAL WAIVER. THE BORROWER, TO THE EXTENT PERMITTED BY LAW, HEREBY WAIVES
ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING
IN CONTRACT, TORT OR OTHERWISE, AMONG THE BORROWER, THE ADMINISTRATIVE AGENT AND
THE LENDERS, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO, OR
INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
NOTE OR ANY OTHER NOTE OR INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.

 

  ZAGG INC       By: /s/ Randall L. Hales     Randall L. Hales     President

 

 

2



 

 